Citation Nr: 1754459	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1. Entitlement to service connection for a neck muscle strain claimed as a "neck condition."

2. Entitlement to service connection for thoracolumbar scoliosis with degenerative changes claimed as an "upper back condition."


REPRESENTATION

Veteran represented by:	Collin Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1987 to July 1990.

These matters come to the Board of Veteran's Appeals (Board) on appeal from a February 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

 
FINDINGS OF FACT

1. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's neck condition is due to or incurred by her active service. 

2. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's upper back condition is due to or incurred by her active service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a neck condition has been met. 38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an upper back condition has been met. 38 U.S.C. §§ 1101, 1112, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to service connection for a neck condition and entitlement to service connection for an upper back condition. As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5102 , 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2017).

II. Legal criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).
Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

III. Merits of the claims

Here, the Veteran contends that her neck condition and her upper back condition are the result of a motor vehicle accident that occurred during her active service. Specifically, she states that she was in a truck when an accident occurred, that she immediately felt pain in her neck and back, and has continued to experience pain since that time. She stated that she felt as though her spine was compressed at this time. For the reasons provided below, the Board finds that service connection for neck and upper back conditions is warranted. 

First, the Board acknowledges an in-service event or occurrence. In the Veteran's service treatment records, neck pain and injury are noted as early as January 1989. Second, there is competent and credible evidence of current disabilities. A September 2011 letter from the Veteran's private treatment provider stated that the doctor had actively treated the Veteran for chronic neck, midback, and low back pain since 2003. The same private treatment provider submitted x-ray reports indicating that the Veteran had levo-scoliosis, dextro-scoliosis, and hyperlordosis of the lumbar and cervical spine. Further, during the Veteran's January 2012 VA examinations, diagnoses of neck pain and thoracolumbar scoliosis with secondary degenerative arthritis were assigned. 

The Board now turns to nexus and notes that the record contains both favorable and unfavorable evidence regarding the question of whether the Veteran's neck and upper back conditions are related to her active service.  In January 2012, the Veteran was afforded a VA examination for her claimed neck and upper back conditions. At this time, she reported that she had been experiencing back and neck pain since an injury sustained in a motor vehicle accident during her active service. 

Upon physical examination of the upper back, localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine was noted, without guarding, no radiculopathy, no neurological abnormalities, and no incapacitating episodes. Arthritis for the thoracolumbar spine was confirmed. The examiner concluded that the Veteran's upper back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale was that the Veteran was diagnosed with muscle sprain in service, but had thoracolumbar scoliosis, and the upper back pain is likely secondary to that condition. 

Upon physical examination of the Veteran's neck, pain on movement was observed, localized tenderness or pain to palpation for joints/soft tissue of the cervical spine was not shown, without guarding or muscle spasm, no radiculopathy, no neurological abnormalities, and no incapacitating episodes. The examiner concluded that the Veteran's neck condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale was that the Veteran had a normal examination, with a diagnosis of neck muscle strain in active service. 

In June 2014, the Veteran submitted several lay statements speaking to the pain in her neck and upper back. 

In March 2017, the Veteran submitted a private treatment provider's letter that states, "[i]t is my opinion that after treating [the Veteran] over the past 13 years that her spinal complaints are more likely than not to be a direct result of a traumatic injury and or jarring/whiplash injury," and that the conditions should be attributed to the accident in question. The letter further states that a motor vehicle accident is a typical mechanism of injury, and has been shown to produce long term adverse effects to the spine.
 
Upon consideration of the foregoing, the Board finds that the evidence both for and against the claim of whether the Veteran neck and upper back conditions are related to her active service are in relative equipoise. Consequently, resolving doubt in the Veteran's favor, the Board finds that service connection for her neck and upper back conditions are warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a neck condition is granted.

Entitlement to service connection for an upper back condition is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


